Citation Nr: 1720625	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-58 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease (IHD), to include as a result from herbicide exposure.

2. Entitlement to an increased rating in excess of 20 percent for degenerative changes of the cervical spine


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to June 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2016 rating decision and a March 2016 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran is also advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). Thus, if he wishes to file claims based on his July 2016 statement he should file those claims on an appropriate form with the agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's forward flexion of the cervical spine is greater than 15 degrees and he does not have ankylosis of the entire cervical spine.

2.  The Veteran is presumed exposed to herbicide agents and has a diagnosis of IHD.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 20 percent for the cervical spine disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5237 (2016).

2.  The criteria for service connection for IHD have been met.  38 C.F.R. § 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In January 2016, a letter from the RO provided notice of the evidence required to substantiate the claim for an increased rating for the cervical spine disability Accordingly the Board finds that VA met its duty to notify the Veteran. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service records, service treatment records, post-service VA treatment records, and private medical records.  

In addition the Veteran underwent a VA cervical spine examination in November 2015. This examination is of record. 

Accordingly, the Board finds that the VA has met its duty to assist the Veteran with his claim. 

II. Increased Rating Cervical Spine Disability

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy. 38 C.F.R. § 4.45. Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7

The Veteran was service-connected for degenerative changes of the cervical spine in July 1975. In October 2015, the Veteran's disability rating increased to 20 percent pursuant 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5237 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2016).

DC 5010 is arthritis due to trauma substantiated by x-ray findings. DC 5010 is to be rated as degenerative arthritis. DC 5327 is rated under the General Rating Formula for evaluating diseases and injuries of the spine. See 38 C.F.R. § 4.71a; DC 5235-5243. 

Under this formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

The Veteran underwent a VA examination in November 2015. The examiner diagnosed the Veteran with traumatic arthritis and degenerative disc disease. The examiner found the Veteran's cervical spine range of motion outside the normal range. In the examination, the Veteran reported there was some pain in the neck but it was not significant, and that he did not have flare ups. The examiner opined that the current status of the neck is a progression of his original service-connected disease. 

The November 2015 examiner found that the Veteran had a forward flexion of 0 to 30 degrees; an extension of 0-45 degrees; right lateral flexion of 0 to 40 degrees; left lateral flexion of 0 to 40 degrees; right lateral rotation of 0 to 50 degrees; and left lateral rotation of 0-50 degrees. The examiner found no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpitation. Further the examiner noted that the Veteran was able to perform repetitive use testing and that there was no additional range of motion loss. The examiner found that pain, weakness, or incoordination did not significantly limit the functional ability with repeated use over a period of time. The examiner found no ankylosis. The examiner did find degenerative joint disease. X-rays showed that the Veteran had mild degenerative disc disease at C3-C4; moderately severe degenerative disc disease at C5-C6; and severe degenerative disc disease at C4-C5 and C6-C7.   

The Board notes that the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. In this case, there is no opposite joint to the cervical spine therefore it is impossible to test an opposite joint. There is also no indication from the record that passive range of motion would yield results that would warrant a higher rating such that it would approximate or be consistent with limitation of motion of flexion of 15 degrees or less. 
 
The evidence throughout the appeal shows that the Veteran's cervical spine disability has manifested in a loss of range of motion to 30 degrees of flexion, with no ankylosis, to include consideration of any functional loss, of which none has been found. In addition, the Veteran denied flare-ups.  A higher, 30 percent rating for range of motion requires that the Veteran's flexion of the cervical spine be 15 degrees or less or favorable ankylosis of the entire cervical spine. Since the Veteran's cervical flexion is 30 degrees and he does not have ankylosis in the cervical spine, he is not eligible for 30 percent rating, and more closely approximates the criteria for a 20 percent rating.  

The Board has also considered the application of 38 C.F.R. § 4.71a, DC 5003 for the Veteran's arthritis, which has been confirmed by x-ray evidence. However, a rating under this DC would not provide a higher benefit to the Veteran because a rating of 20 percent requires, in the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and the Veteran is already rated at 20 percent disabled. 38 C.F.R. § 4.71a, DC 5003. Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture.

The Board has considered the Veteran's claim and assigned the appropriate rating for his cervical spine based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IHD
The Veteran claims that he has IHD, presumptively related to exposure to herbicide agents while in the Republic of Vietnam. The Joint Service Records Research Center (JSRRC) conceded that the Veteran was exposed to Agent Orange. Thus, the case turns on the matter of whether the Veteran is diagnosed with IHD. If so, service connection will be presumptively awarded.

In September 2015, the Veteran's private physician provided a "Heart Conditions (including ischemic and non-ischemic heart disease, arrhythmias, valvular disease, and cardiac surgery) Disability Benefits Questionnaire" (DBQ). The private physician diagnosed the Veteran with atherosclerotic cardiovascular disease and congestive heart failure. The private physician opined that the condition qualified within the generally accepted medical definition of IHD. The private physician also opined that the Veteran's condition's etiology was CAD. 

In a November 2015 VA examination, the examiner (not a physician) diagnosed the Veteran with congestive heart failure and atrial fibrillation with rapid response. The examiner opined that the conditions do not qualify within the generally accepted medical definition of IHD. The examiner stated that the etiology of the condition was hypertension. 

The law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014). Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's current heart diagnosis is IHD. The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, service connection for IHD is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").










ORDER

An increased rating in excess of 20 percent for degenerative changes of the cervical spine is denied.

Service connection for IHD is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


